DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“nerve stimulation signal generator adapted to generate a nerve stimulation signal”, in claim 1. 
“electrode or contact adapted to apply the nerve stimulation signal to a nerve of a human through a skin of the human”, in claim 1. 
“a controller adapted to control signal generation and signal application of the transcutaneous nerve stimulation circuitry stimulator, using closed - loop neurostimulation optimization to auto sense physiological and behavioral feedback to modify stimulation protocols to achieve improved performance of human body activity and conditions”, in claim 1.
“vagal nerve stimulation signal generator  adapted to generate a vagal nerve stimulation signal”, in claim 3.
“transcutaneous electrical nerve stimulation signal generator adapted to generate a transcutaneous electrical nerve stimulation signal”, in claim 3. 
“electrode or contact adapted to apply the transcutaneous electrical nerve stimulation to a human through the skin”, in claim 3.
“controller is adapted to control signal generation and signal application of the transcutaneous vagal nerve stimulator and the transcutaneous electrical nerve stimulator”, in claim 3. 
“the at least one electrode or contact adapted to apply the vagal nerve stimulation signal to a vagal nerve of a human is adapted to apply the vagal nerve stimulation signal to an auricular branch of a vagus nerve in a cymba conchae of an ear of the human”, in claim 4.
“ear-mounted device adapted to be at least partially inserted in the ear of the human” in claim 5. 
“a wireless communication device adapted to provide communication with the controller” in claim 6.
“a device adapted to be attached to a body of the human and the transcutaneous electrical nerve stimulator is adapted to communicate with the controller using the wireless communication device” in claim 7 .
“computing device adapted to wirelessly communicate with the controller via the wireless communication device” in claim 9.
“server computer system adapted to communicate with the computing device” in claim 10.
“a helmet adapted to be worn on a head of the human” in claim 11.
“a wireless communications device adapted to provide communications with at least one ear-mounted device and at least one computing device”, in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, lines 12-15 recite “using closed-loop neurostimulation optimization to auto sense physiological and behavioral feedback to modify stimulation protocols to achieve improved performance of human body activity and condition.”  Claim 13, lines 5-8 recite “using closed-loop neurostimulation optimization to auto sense physiological and behavioral feedback to modify stimulation protocols to achieve improved performance of human body activity and conditions”.  
The written description does not provide sufficient information regarding what applicant intends neurostimulation optimization to auto sense physiological and behavioral feedback to modify stimulation protocols to achieve improved performance of human body activity and conditions.  Although the concept of closed-loop stimulation is well known in the art of neurostimulation, the written description provides no disclosure as to what applicant intends for the feedback signals to be in order to perform closed-loop stimulation.  Secondly applicant provides no disclosure as to what the neurostimulation optimization is or could be.  The language to auto sense physiological and behavior feedback to modify stimulation protocols is also not clearly disclosed for one of ordinary skill in the art to make and use the invention without undue experimentation.   Finally,  the language to achieve improved performance of human body activity and conditions is also not disclosed.  Each will be discussed, regarding the Wands factors, below.  
Closed Loop Stimulation
The following paragraphs mention the language “closed-loop”, paragraphs 0014, 0038, 0044, 0088, 0092, 0123, 0126, 0205 and 0208.  The paragraphs do not in any manner discuss what sensors would be necessary to sense the signals to use as feedback to alter the programming and subsequent stimulation to the patient.   The closest paragraphs to describing the intention of the invention are 0092 and 0205.  Paragraph 0092 states:
0092 Using data from human trials, we may develop a closed-loop neurostimulation optimization feature to auto-sense physiological and behavioral feedback to modify stimulation and/or training protocols to achieve optimal performance. In closed-loop neurostimulation application, an understanding of the relationship between human behavioral performance and physiological signals under the influence of external peripheral neurostimulation is fundamental to any utilization of the signal as a surrogate marker for cognitive enhancement. Closed-loop neurostimulation based on available neuronal recording and meaningful behavioral performance can use measurements to automatically adjust the peripheral neurostimulation as the device is operating. In this way, the closed-loop control could guide perturbations of neural systems (neurons and circuits) to achieve sophisticated, near real-time control over neurostimulation / neuromodulation and cognitive skill training. 

In regards to the Wands factors which establish if undue experimentation is necessary the following is set forth.   The breadth of the limitation “closed-loop” is exceptionally all-encompassing in that it would include any and all closed-loop systems for neuromodulation.  The sensors could be any sensors including pH, EEG, EMG, ECG, temperature etc with the associated sensor signals which somehow provide a signal to be analyzed to alter the programming of the device in order to elicit closed-loop stimulation.  The nature of the invention and the state of the prior art are both complex and challenging.  Neurostimulation in a closed-loop manner would require understanding and knowledge of the nerve and/or nerves to be stimulated (i.e. stimulation location), stimulation parameters which will stimulate the nerve/nerves without causing undue side effects and/or tissue damage.  Understanding of how the parameter sensed will be used to alter stimulation parameters to keep the parameter within the safe and healthy bounds.  The level of one of ordinary skill in the art is high education and expertise in the field would be necessary to understand the invention itself as well as to perform experimentation to determine how to do the closed-loop stimulation and what parameters are to be focused on.  The predictability in the art, based on the language closed-loop, is low. For instance if blood pressure is used to provide feedback, it is unclear how or even if blood pressure will be altered via a TENS unit placed on the radial nerve.  However, as the claims are written the closed-loop parameters as well as the stimulation location could be any location on the human body.  The amount of direction given by the inventor and the existence of working examples cannot be found within the disclosure itself.   Although the phrase “closed-loop” is used there are no details as to how the applicant intends to gather sensor information, analyzed the sensor information and then apply stimulation which will be capable of maintaining that parameter in a specific range (this is closed-loop stimulation).  Therefore, there would be significant undue experimentation to determine how to perform the closed-loop stimulation.  
Auto sense physiological and behavioral feedback to modify stimulation protocols
It is unclear what applicant intends “auto-sense” to be and there is no discussion within the disclosure as to what physiological signals are to be sensed which could be used to modify stimulation protocols.  There is even less information as to what applicant intends behavioral feedback to be or how that feedback is provided to the device for modification of the stimulation protocols.  Finally, no protocols for stimulation including stimulation parameters, are provided within the specification.   Further, it is unclear and not disclosed, how any sensor signal could be used to alter any protocol.   The breadth, as above, would cover any and all stimulation locations and any and all physiological sensed signals and any and all behavioral feedback signals.  The nature of the invention, specifically regarding behavioral feedback, is vague.    Further due to the breadth of the claims the entire recitation of “auto sense physiological and behavioral feedback to modify stimulation protocols” is vague.  The state of the prior art and the skill level of one of ordinary skill are linked.  The state of the prior art, particularly regarding the sensor signals and how they can be used to alter stimulation protocols (which are not disclosed) is high and would require one of ordinary skill in the art to have equally high levels of skill to merely design the experiments to determine how to sense the necessary signals, determine where to stimulate the human body and link these things to outcome.  The predictability of neural stimulation is low, the nervous system is complex with many variables.  The amount of direction provided and the existence of working examples is minimum.  There are no working examples and the direction provided is antidotal without giving any real-word examples of sensor signals, how signals relate to the stimulation protocol and what stimulation parameters might be utilized to achieve the results necessary.  Based on this analysis it is clear that there would be undue experimentation necessary to make and use the invention as claimed. 
Achieving improved performance of human body activity and conditions 
 As discussed above paragraph 92 is likely the best paragraph for discussing this claim limitation.  However, even in light of this paragraph the inventors provide no discussion as to what improved performance of human body activities and conditions is or could be.  The breadth of this limitation is vast and necessarily includes any and all body activities (heart rate, hearing, eye sight, digestion, hydration etc) as well as any and all body conditions (temperature, infection status, cancer status etc).  The nature of the invention, in light of this limitation, is vague.  The state of the prior art is also vague in light of this limitation.   One of ordinary skill is necessarily high whereas the predictability is low.  No working examples are provided and there is no direction provided.   The amount of experimentation necessary to determine any and all improved performance and conditions of a human body is immense. 
It is also made of note that the specification / written description uses the language “we will” (see paragraphs 0079, 0095, 0110, 0123, 0124, 0160); this seems to indicate that the experimentation was yet to be performed without any clear knowledge of the outcome.  Therefore, it further lends to the idea that undue experimentation is necessary in that there had not been any experimentation at the time of the filing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a sensor or some other component which is capable of providing behavioral feedback to the system in order to perform the closed-loop stimulation based on behavioral feedback.  
Claims 1 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the TENS is operably connected to the monitoring circuitry or the controller.  Further, behavioral feedback is required without providing how the behavioral feedback is determined, sensed etc.
Claim 1 recites “a human” in line 6 and “a human” in line 9 it is unclear if this is the same human or a different human.  If it is the same human the limitation in line 9 should read “the human”.   Claims 3-4, dependent from claim 1 also recites “a human”.  Claim 13 has the same issues as do claims 15-16.  
The remainder of the claims are also rejected in that they depend from previously rejected claims.

Claim limitations:
“nerve stimulation signal generator adapted to generate a nerve stimulation signal”, in claim 1. 
“electrode or contact adapted to apply the nerve stimulation signal to a nerve of a human through a skin of the human”, in claim 1. 
“a controller adapted to control signal generation and signal application of the transcutaneous nerve stimulation circuitry stimulator, using closed - loop neurostimulation optimization to auto sense physiological and behavioral feedback to modify stimulation protocols to achieve improved performance of human body activity and conditions”, in claim 1.
“vagal nerve stimulation signal generator  adapted to generate a vagal nerve stimulation signal”, in claim 3.
“transcutaneous electrical nerve stimulation signal generator adapted to generate a transcutaneous electrical nerve stimulation signal”, in claim 3. 
“electrode or contact adapted to apply the transcutaneous electrical nerve stimulation to a human through the skin”, in claim 3.
“controller is adapted to control signal generation and signal application of the transcutaneous vagal nerve stimulator and the transcutaneous electrical nerve stimulator”, in claim 3. 
“the at least one electrode or contact adapted to apply the vagal nerve stimulation signal to a vagal nerve of a human is adapted to apply the vagal nerve stimulation signal to an auricular branch of a vagus nerve in a cymba conchae of an ear of the human”, in claim 4.
“ear-mounted device adapted to be at least partially inserted in the ear of the human” in claim 5. 
“a wireless communication device adapted to provide communication with the controller” in claim 6.
“a device adapted to be attached to a body of the human and the transcutaneous electrical nerve stimulator is adapted to communicate with the controller using the wireless communication device” in claim 7 .
“computing device adapted to wirelessly communicate with the controller via the wireless communication device” in claim 9.
“server computer system adapted to communicate with the computing device” in claim 10.
“a helmet adapted to be worn on a head of the human” in claim 11.
“a wireless communications device adapted to provide communications with at least one ear-mounted device and at least one computing device”, in claim 11.
Each claim limitation above invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

  All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792